UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6964


ERIC ANDREW RIEB,

                Petitioner - Appellant,

          v.

ROBERT M STEVENSON, III,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:09-cv-02642-RMG)


Submitted:   September 24, 2013         Decided:   September 27, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Andrew Rieb, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Andrew Rieb appeals the district court’s order

denying his motion to order the production of prison records for

the purpose of reopening the time to appeal.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the    reasons    stated   by    the    district       court.      Rieb    v.

Stevenson,    No.    1:09-cv-02642-RMG       (D.S.C.    May    29,    2013).      We

dispense     with    oral   argument    because       the     facts    and     legal

contentions    are     adequately   presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2